 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    DORIS JEAN MITCHELL,                                 Case No. 2:18-cv-01979-GMN-CWH
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    SETERUS, INC., et al.,
 8                           Defendants.
 9
10          This matter is before the court on plaintiff Doris Jean Mitchell’s motion for

11   reconsideration (ECF No. 5), filed on November 1, 2018. Plaintiff moves the court to reconsider

12   its order denying plaintiff’s application to proceed in forma pauperis. Under the Local Rules,

13   reconsideration is appropriate when:

14          (1) there is newly discovered evidence that was not available when the original
            motion or response was filed, (2) the court committed clear error or the initial
15
            decision was manifestly unjust, or (3) if there is an intervening change in
16          controlling law.

17   LR 59-1. Here, plaintiff has not presented newly discovered evidence, nor has she demonstrated

18   that the court committed clear error. Lastly, plaintiff has not indicated a change in controlling

19   law. Therefore, the court will deny plaintiff’s motion for reconsideration.

20          IT IS THEREFORE ORDERED that plaintiff’s motion (ECF No. 5) for reconsideration is

21   DENIED.

22          IT IS FURTHER ORDERED that plaintiff must pay the $350.00 filing fee, plus the

23   $50.00 administrative fee, within 30 days from the date of this order.

24          IT IS FURTHER ORDERED that plaintiff’s failure to timely comply with this order will

25   result in a recommendation that this case be dismissed.

26          DATED: November 5, 2018

27
                                                           C.W. HOFFMAN, JR.
28                                                         UNITED STATES MAGISTRATE JUDGE
